BIRCH, Circuit Judge,
dissenting, in which CLARK, Circuit Judge, joins:
I fully concur in the dissent of Judge Hatchett and, respectfully, add a few further words of concerned dissent to the majority opinion. All of the reasons voiced by the majority to explain, in excruciating and argumentative detail, why the district court erred in finding that the government dropped the ball in this case advocate eloquently for affirming the summary disposition in favor of the claimant.
The majority concedes the first of the government’s many fumbles in footnote 28. However, utilizing judicial instant replay review, it ignores the manifestly deficient affidavit and declaration submitted by the government. The trial judge correctly called it like the government presented it. What the majority presents now, from its instant replay perspective, excuses the government’s unsatisfactory performance before the trial court and affords the government another shot at scoring; one that it has not earned, particularly in view of its proper heavy burden in forfeiture cases. Given the government’s deficient performance before the district court, the grant of summary judgment against it was well-earned. The majority’s grant of a second chance is an ill-deserved gift.